 
EXHIBIT 10.1
 

 




November 26, 2018




Michael P. Daly
3 West Hollow
Andover, MA 01810




RESIGNATION, SEPARATION AGREEMENT
AND FULL AND FINAL RELEASE OF CLAIMS


Dear Michael,


This letter agreement (“Agreement”) is entered into between Berkshire Hills
Bancorp, Inc. and Berkshire Bank, on the one hand, and Michael P. Daly (“Daly,”
“you,” or “your”), on the other (collectively, the “Parties”).


Per our mutual understanding, your employment as CEO and President of  Berkshire
Hills Bancorp, Inc. (“Company”) and CEO of Berkshire Bank (“Bank”)
(collectively, the “Employers”), and as a director of the Company and of the
Bank will end as a result of your resignation.  You and the Employers desire to
resolve any and all issues relating to the conclusion of your employment
amicably and on mutually satisfactory terms.   To that end, and as additional
compensation to you, the Employers are offering you a separation package in
accordance with the terms of this Agreement.


Upon your signature, this Agreement shall constitute the agreement between you
and the Employers on the terms of your separation from employment as follows:


1. Resignation.   You shall resign from your positions as CEO and President of 
the Company and CEO of the Bank, and as a director of the Company and of the
Bank, and all of their respective subsidiaries and affiliates, effective
November 26, 2018 (“Resignation Date”).  The Company and/or the Bank will issue
a press release, with input from Daly, which sets forth that the Employers and
Daly have mutually decided that Daly will resign from his positions as CEO and
President of the Company and as CEO of the Bank, and as a director of the
Company and of the Bank. You shall be paid your earned salary and accrued but
unused vacation pay, if any, through the Resignation Date, less legally required
withholdings.


2. Cash Separation Payments.  Upon your timely execution of this Agreement and
in exchange for your full compliance with this Agreement and provided that you
have met, and continue to meet, all of your obligations, agreements, and
undertakings set forth herein, the Company agrees to pay you the gross amount of
$7,500,000.00 (“Separation Pay”), less legally required withholdings, as
follows: (i) $1,000,000.00 to be paid on the Employers’ next regular pay date
following the expiration of the revocation period explained in Paragraph 14 of
this Agreement without revocation, (ii) $3,500,000.00 shall be paid six (6)
months from the execution of the Agreement, (iii) $1,500,000.00 shall be paid
twelve (12) months from the execution of the Agreement, and (iv) $1,500,000.00
shall be paid eighteen (18) months from the execution of the Agreement.  The
total Separation Pay shall be paid within eighteen (18) months from the
execution of the Agreement.



--------------------------------------------------------------------------------

3. Insurance Coverage / Long-Term Care.  As additional consideration hereunder,
you and your currently covered dependents shall continue participation in any
life insurance, medical and dental insurance, and long-term care insurance
policy in effect as of the Effective Date, and for so long as you or your
covered dependents remain eligible under the terms of each respective policy or
plan.  The Employers shall pay the premiums associated with those policies or
plans to the extent provided in each such plan.  For avoidance of doubt, the
termination of your employment with the Employers shall not affect your
continued participation in the policies and plans described in this section. 
For avoidance of doubt, the termination of your employment with the Employers
shall not affect your continued participation in the existing medical, dental
and long term care insurance policies described herein, but eligibility and
coverage thereunder will be governed in every other respect by the respective
terms, conditions or rules of said policies, Medicare eligibility requirements,
or other applicable, non-elective terms, conditions, rules or regulations.  With
respect to the existing life insurance policy referenced herein the Parties
agree to work together in good faith to maintain your participation in said
policy or establish a reasonable equivalency for the same.


4. No Future Compensation.  Other than the obligations of the Company as set
forth under the terms of Paragraphs 2 and 3 of this Agreement, you represent and
agree that (a) you are not entitled to any other wages, salary, bonuses, or any
other compensation or reimbursements from the Employers, including, but not
limited, to any compensation under the Employers’ Executive Incentive Plan and
Long-Term Incentive Plan, (b) the Amended and Restated Employment Agreement
between the parties dated October 1st, 2008 (“Employment Agreement”), the
Supplemental Executive Retirement Plan adopted by the Board of Directors of the
Bank on December 14, 2006, as amended by subsequent  addendum regarding
disability claims made effective as of September 1, 2018 (“SERP”), (c)
disability insurance, 401(k) employer contribution, Company car, dues, etc., or
any other  compensation or benefits except to the extent set forth in Paragraph
3, and (d) all non-vested equity awards will be forfeited.


5. General Release – Claims Against the Employers.  As is standard in situations
where an employer is paying an employee additional compensation upon separation,
you agree to fully and completely release, relinquish and forever discharge the
Employers of and from any and all claims demands, disputes, obligations,
promises, costs, charges, fees (including attorneys’ fees), expenses, taxes,
fines, penalties, actions and causes of action of any kind, nature or
description, whether known or unknown (including, but not limited to, for breach
of any duty of good faith or other extra-contractual liability under any policy,
and under the statutes, regulations or common law of any state), that you had or
may have had, may now have or claim to have, or which may hereafter accrue,
including without limitation any claims arising from or related to your
employment or directorship with either of the Employers, save and except only
claims arising out of this Agreement.  For the sake of clarity, you understand
and acknowledge that, other than as set forth herein,  upon Effective Date of
this Agreement, the Employers shall have absolutely no obligations whatsoever to
you under the Employment Agreement, the SERP, or otherwise.  For purposes of
this Agreement, the term “Employers” means and includes Berkshire Bank and
Berkshire Hills Bancorp, Inc., their respective predecessors, successors and
assigns, all of their past, present, and future shareholders, trustees,
directors, officers, employees, representatives, attorneys, agent, and all of
their respective parent or controlling corporations, affiliates and
subsidiaries, as the case may be, or any other legal entity describing Berkshire
Bank and Berkshire Hills Bancorp Inc.’s organization or through which they
conduct business.  Notwithstanding the forgoing, this section 5 shall not affect
your right to indemnification of legal fees incurred by you in connection with
your employment through and including November 26, 2018, as set forth in your
Employment Agreement and set forth in paragraph 16 below.


2

--------------------------------------------------------------------------------

6. General Release – Statutory and Regulatory Claims.  You represent and warrant
that you have not filed any complaints, charges or claims against the Employers
with any local, state or federal court or administrative agency.  Except with
respect to any rights arising out of this Agreement, you specifically agree that
you waive and release any and all manner of claims you ever had, now have or may
have under any federal or state labor, employment, retaliation or discrimination
laws, statutes, public policies, orders or regulations, including, but not
limited to, Title VII of the Civil Rights Act of 1964, as amended, the Equal Pay
Act of 1963, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Rehabilitation Act of 1973, as amended, the Fair Labor Standards Act of 1938, as
amended, the Americans with Disabilities Act of 1990, as amended, the Family and
Medical Leave Act of 1993, as amended, the Age Discrimination in Employment Act,
as amended, Chapters 149 through 154 of the Massachusetts General Laws, the
Massachusetts Civil Rights Act, the Massachusetts Equal Rights Law, or at common
law, including but not limited to claims relating to breach of an oral or
written contract, wrongful discharge, misrepresentation, defamation,
interference with prospective economic advantage, interference with contractual
relationship, intentional and negligent infliction of emotional distress,
negligence, and breach of the covenant of good faith and fair dealing.  It is
expressly agreed and understood that the release contained herein is a GENERAL
RELEASE, but that you are not waiving or releasing any rights or claims that
arise after the date that this Agreement is executed.  The consideration given
by the Employers in exchange for your General Release exceeds anything of value
to which you otherwise were entitled in the absence of a waiver.


7.  General Release – Massachusetts Wage Act.  Not in limitation of the previous
paragraph, by signing this Agreement, you agree and understand that you are
waiving, relinquishing and releasing any and all claims or rights that you have
or may have against the Employers arising under the Massachusetts Wage Act, G.L.
c. 149, § 148, and/or its federal law equivalent.  You are not, however, waiving
any rights or claims that may arise after the execution of this Agreement.  You
specifically acknowledge that this waiver and release releases the Employers
from liability to you for any alleged violation of the Massachusetts Wage Act
and/or its federal law equivalent to the date of this Agreement.


8. General Release – EEOC, MCAD and Claims for Reinstatement.  With respect to
the rights and claims that you are waiving, you are waiving not only your right
to recover in any action that you might commence, but also your right to recover
in any action brought on your behalf by any other party, including, but not
limited to, the U.S. Equal Employment Opportunity Commission, or any other
federal, state or local governmental agency or department.  Nothing in this
Agreement shall be construed to affect the rights and responsibilities of the
Equal Employment Opportunity Commission (“EEOC”) and the Massachusetts
Commission Against Discrimination (“MCAD”) to enforce the anti-discrimination
laws.  Also, nothing in this Agreement may be used to justify interfering with
the employee’s protected right to file a charge or participate in an
investigation or proceeding conducted by the EEOC or MCAD.  In addition, and not
in limitation of the foregoing, you hereby forever release and discharge the
Employers from any liability or obligation to reinstate or reemploy you in any
capacity.


9. Confidentiality.  The Parties agree to keep confidential all negotiations
leading up to execution of the Agreement, including without limitation all
communications and documents exchanged in connection therewith, except as
required by regulatory inquiry, law, or court order.  You acknowledge and agree
that you have been the recipient of confidential and proprietary business
information concerning the Employers, including without limitation past,
present, planned or considered business activities of the Employers, and agree
that you will not use your knowledge of such information or disclose such
confidential and proprietary information for any purposes whatsoever, except as
may be expressly permitted in a writing signed by the Employers, or as may be
required by regulatory inquiry, law, or court order.


3

--------------------------------------------------------------------------------

You hereby covenant and agree that for a period of two (2) full years after the
Resignation Date, you will not directly or indirectly engage in any activity or
participate in any way in an effort designed exclusively or in concert with
others to propose or effect a merger, consolidation, recapitalization,
reorganization, sale, lease, exchange or other disposition of a majority of the
assets of, or other business combination involving, or a tender or exchange
offer for securities of, the Company or Bank or any material portion of the
Company’s or the Bank’s business or assets or any type of transaction that would
result in a change in control of the Company or Bank (“Company Transaction”),
including without limitation, participating in any way in efforts to exert
control or influence over management or the Board of Directors, to present to
anyone a proposal that could reasonably be expected to result in a Company
Transaction, to propose or effect a change in control of the Company or Bank, to
initiate, request, induce, encourage or give encouragement (publicly or
otherwise) to any other person to initiate a proposal for a Company Transaction,
to initiate, propose, submit, encourage or otherwise solicit shareholders to
either place or remove an executive officer of the Company or the Bank, or any
member of their Board of Directors, or to join with or assist any person or
entity, directly or indirectly, in opposing in any way a proposal or director
nomination submitted by Berkshire’s Board of Directors to a vote of Berkshire’s
shareholders.


10. Cooperation.You hereby represent and warrant that you have returned
documents and other property of the Employers.  You further agree (i) to
cooperate with the Employers to the extent that your knowledge of facts
concerning the Employers’ business is required to respond to any governmental or
regulatory inquiry, or in connection with any court, administrative proceeding,
or investigation related to matters that took place during the term of your
employment, and (ii) to furnish such information and assistance to the Employers
as may reasonably be required by the Employers in connection with any litigation
in which it or any of its subsidiaries or affiliates is, or may become, a
party.  The Employers will reimburse you for your reasonable expenses incurred
in complying this section.


11. Mutual Non-Disparagement.  The Parties agree not to make any disparaging
statements concerning the other party which would reasonably be expected to
affect adversely the reputation or goodwill of the other party.  With respect to
the Employers, you acknowledge such non-disparagement obligations and
protections extend to the Bank, the Employers, its affiliates and current or
former officers, directors, employees or agents.  The Employers hereby
acknowledge that the Employers’ obligation under this provision extends to
senior management.  The provisions of this term of the Agreement shall not apply
to any truthful statement required to be made by you or the Employers in any
legal proceeding or in connection with any governmental or regulatory
investigation.


12. Non-Competition.   For a period of one (1) full year after the Resignation
Date, you hereby covenant and agree that you will not directly or indirectly (i)
engage in, assist, or conduct any business that is the same as or in any way
competes with, the business of the Employers or any of their respective
subsidiaries and affiliates, in any city, town or county in which either
Employer or any of their respective subsidiaries and affiliates has an
administrative office, lending office or retail branch operation or (ii)
participate in, have an interest in, or affiliate with in any capacity
(including as a partner, shareholder, member, employee, principal, agent,
trustee or consultant) any general or limited partnership, corporation, limited
liability company, firm, association or other legal entity that engages,
directly or indirectly, in any business that is the same as or in any way
competes with, the business of the Employers.  You acknowledge that mutually
agreed upon consideration exists to support the non-competition restrictions in
the Agreement and that you have been afforded up to seven (7) business days to
revoke your acceptance in writing.


4

--------------------------------------------------------------------------------

13. Non-Solicitation of Employees / Customers.  You hereby covenant and agree
that, for a period of eighteen (18) months following the Resignation Date, you
shall not, without the written consent of the Employers, either directly or
indirectly:


(a)      solicit, encourage or attempt to persuade or cause any officer or
employee of the Employers or the Bank or any of their respective affiliates to
terminate his or her employment and accept employment or become affiliated with,
or provide services for compensation in any capacity whatsoever to, any firm,
corporation, entity or enterprise that competes with the business of the
Employers; or


b) solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of (i) causing any customer of the Employers or the
Bank or any of their respective affiliates to terminate an existing business or
commercial relationship with the Employers or the Bank or any of their
respective affiliates or transfer some or all of such customer’s business or
relationships with the Employers or the Bank or any of their respective
affiliates; provided further, that it is expressly understood and acknowledged
that this paragraph shall not prevent any customer of the Employers or the Bank
or any of their respective affiliates from voluntarily electing to transfer its
business or relationships so long as you have not in any way solicited, provided
any information, advised, consulted, recommended or taken any action to
encourage such customer to do so.




14. Period for Review and Revocation.  You acknowledge that you will have
twenty-one (21) days from your receipt hereof in which to review this Agreement
and consider whether or not it is in your best interest to accept our offer and
sign this Agreement.  Furthermore, you may rescind this Agreement within seven
(7) business days of the day you sign it, after which time, if not rescinded,
this Agreement becomes irrevocable.  Prior to executing this Agreement, we
advise you to consult with an attorney before signing this Agreement.  By
signing this Agreement, you represent that you have carefully read this
document, that you understand it, and that you have had an opportunity to
consult with and review this Agreement with an attorney of your choice.  You
also represent that you know and understand the contents of this Agreement;
including its final and binding effect on your rights and duties, and that you
freely and voluntarily assent to all the terms and conditions with the full
intent of releasing the Employers from all claims.  You represent that the only
consideration for signing this Agreement are the terms stated herein; that no
other promises, representations or agreements of any kind have been made to or
with you to cause you to sign this Agreement.  You represent that your releases,
waivers, representations, warranties, undertakings, obligations and agreements
set for the herein are in exchange for extra consideration to which you would
not have been entitled in the absence thereof.  You further acknowledge and
agree that the Employers are not undertaking to advise you with respect to any
tax consequences of this Agreement and that you are solely responsible for
determining those consequences.


15. Period for Rescission.  This Agreement shall become effective and
enforceable the eighth business day after you have executed the document and
delivered it to the Employers.  You understand that you have the right to revoke
and rescind this Agreement at any time within that period.  If you choose to
rescind, this Agreement may only be rescinded in its entirety.  Once rescinded,
no provision of this Agreement shall be enforceable.


16. Indemnification.   Upon the execution of the Agreement, the Employment
Agreement is superseded in its entirety, with the sole exception of Section 21,
Indemnification, which remains in full force and effect, and is incorporated
into the Agreement.  Nothing contained in this Agreement or otherwise shall
limit or deprive
 
5

--------------------------------------------------------------------------------

the Employers from the ability to seek contribution from you for claims asserted
in future litigation arising from conduct outside the scope of your employment,
to the extent permitted by Massachusetts law..


17. Additional Consideration.  You acknowledge that the payments and benefits
described in this Agreement constitute a special separation benefit which the
Employers are providing in their discretion due to your unique circumstances and
that you are not otherwise entitled to receive this entire separation package
from the Employers.
 
18. Headings.  The headings set forth at the beginning of any paragraph of this
Agreement are for the convenience of the parties and are not part of the
substantive terms of this Agreement.  No headings shall be deemed to qualify,
limit or modify the substantive terms of this Agreement in any respect.


19. Entire Agreement.  The Parties to this Agreement mutually agree and
specifically acknowledge that we are entering into this Agreement for the
purpose of amicably resolving any and all issues relating to the conclusion of,
or any other matter related to your employment and/or directorship with the
Employers.  Except as set forth in Paragraph 16, this Agreement supersedes any
previous agreement, whether written or oral, that you may have had with the
Employers and any other agreement is merged into and extinguished by this
Agreement.  This Agreement shall not be deemed an admission by the Employers of
a violation of any statute or law or wrongdoing of any kind.


20. Governing Law.  The terms of this Agreement are contractual in nature and
not a mere recital, and it shall take effect as a sealed document.  This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without reference to conflict of law rules, and
this Agreement shall be deemed to be executed and performed in Massachusetts.


21. Arbitration of all Disputes.   Any dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators sitting in Boston, Massachusetts,
in accordance with the Commercial Rules of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  The above notwithstanding, the Employers may seek
injunctive relief in a court of competent jurisdiction in Massachusetts to
restrain any breach or threatened breach of any provision of this Agreement,
including without limitation paragraphs 9, 12 and 13 above, without prejudice to
any other rights or remedies that may otherwise be available to the Employers.
22. Savings Clause.  If any provision of this Agreement is determined to be void
or unenforceable, then the remaining provisions of this Agreement will remain in
full force and effect.


23. Clawback.  The Employers, or their respective successors or assigns, shall
retain the legal right to demand the return of any payments made to you under
the Agreement as may be required by any federal or state regulators of the
Company or the Bank, within applicable regulatory time periods.  You further
agree that the confidentiality, non-disparagement, non-competition and
non-solicitation obligations set forth in Paragraphs 9, 11, 12 and 13 of the
Agreement are material terms of the Agreement.  If the Employers establish a
breach of any provision of this Agreement, you acknowledge and agree that the
Employers shall be entitled to recover from you the full amount paid, and to not
pay amounts to be paid, to you, as well as all reasonable attorney’s fees and
costs incurred by the Employers in a successful proceeding to enforce the
Agreement.  You shall be entitled to recover from the Employers all reasonable
attorneys’ fees and costs incurred by you in a successful proceeding to enforce
the Agreement.  Before bringing a proceeding alleging your breach of
 
6

--------------------------------------------------------------------------------

Paragraphs 9, 11, 12 and/or 13 of the Agreement, the Employers must provide
written notice to you of their belief that such breach occurred within 30 days
of the Employers’ knowledge of the existence of the conditions giving rise to
such belief, and the notice shall describe the conditions believed to constitute
a breach. You shall have 30 days to respond to such notice and, if practicable,
to remedy such conditions.


24. Execution in Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.  Facsimile or electronically transmitted (e.g., “.pdf”)
signatures shall have the same binding force and effect as original signatures.


25. No Presumption.  The Parties agree that this Agreement was negotiated fairly
between them at arms’ length and that the final terms of this Agreement are the
product of the parties’ negotiations. Each party represents and warrants that it
has sought and received legal counsel of his/its own choosing with regard to the
contents of this Agreement and the rights and obligations affected hereby. The
Parties agree that this Agreement shall be deemed to have been jointly and
equally drafted by them, and that the provisions of this Agreement therefore
should not be construed against any party on the grounds that it was more
responsible for drafting the provisions.


26. Modification.  Any amendment or modification of this Agreement must be in
writing and signed by duly authorized representatives of each of the parties. 
Any modification or amendment not made in this manner shall have no force or
effect.










[The remainder of this page is left blank intentionally.]




[See next page for signatures.]
7

--------------------------------------------------------------------------------



If you are in agreement with the terms set forth above, please indicate by
executing a copy of this Agreement and returning it to me.


BERKSHIRE HILLS BANCORP, INC.




By:   /s/ Richard M. Marotta    
For the Entire Board of Directors


BERKSHIRE BANK




By:   /s/ Richard M. Marotta    
For the Entire Board of Directors






I understand and agree completely to the
foregoing as of November 26, 2018


   /s/ Michael P. Daly   
Michael P. Daly








8